      Case 7:19-cv-00409 Document 108 Filed on 02/24/20 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                  February 24, 2020
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

UNITED STATES OF AMERICA,         §
                                  §
VS.                               § CIVIL ACTION NO. 7:19-CV-00409
                                  §
6.10 ACRES OF LAND, MORE OR LESS, §
et al,                            §
                                  §
       Defendants.                §

  ORDER GRANTING PLAINTIFF’S AMENDED UNOPPOSED MOTION TO
      CORRECT SCHEDULE “G” DUE TO A SCRIVENER’S ERROR

       The Court now considers Plaintiff United States of America’s Amended Unopposed

Motion to Correct Schedule “G” Due to a Scrivener’s Error (Dkt. No. 107). After review, the

Court hereby ORDERS that the Motion (Dkt. No. 107) is GRANTED. It is further ORDERED

that Schedule “G” attached as Exhibit 3 to the Motion (Dkt. No. 107) be substituted for and in

place of Schedule “G” attached to the Complaint in Condemnation, Declaration of Taking, and

Notice of Condemnation (Dkt. Nos. 1–3).

       SO ORDERED this 24th day of February, 2020, at McAllen, Texas.


                                               ___________________________________
                                               Randy Crane
                                               United States District Judge




1/1
